Exhibit 10.34

 

FIRST AMENDMENT TO LEASE AGREEMENT

The parties to this First Amendment to Lease Agreement (the “Amendment”) are
FOUNTAIN SQUARE ACQUISITION COMPANY LLC, a Delaware limited liability company
(the “Landlord”), and FLEXSHOPPER, LLC, a North Carolina limited liability
company authorized to transact business in Florida (the “Tenant”), who, for good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, agree as follows:

1.                   Background.

1.1                Landlord and Tenant entered into that certain Office Lease
dated August 7, 2013 (the “Lease”) for Suite 230, Fountain Square, 2600 North
Military Trail, Boca Raton, Florida.

1.2                The parties have now agreed to relocate the Premises and
extend the Lease Term.

1.3                Landlord and Tenant now wish to amend the Lease on the terms
and conditions contained in this Amendment.

2.                   Definitions. Capitalized terms used but not defined in this
Amendment shall have the same definitions given to them in the Lease, unless the
context clearly indicates a contrary intent. If there is any conflict between
the terms of this Amendment and the Lease, the terms of this Amendment shall
control. For purposes of this Amendment, the term “Date of this Amendment” shall
mean the date on which this Amendment is executed by the last one of the parties
to do so.

3.                   Lease Term. The Lease Term is extended so that it shall now
expire 63 full calendar months following the Relocation Date (as defined below)
(plus any partial calendar month in which the Relocation Date falls), as
extended or sooner terminated under the terms of the Lease.

4.                   Relocation of Premises. Tenant presently occupies Suite 230
in the Building. Upon the Relocation Date, the definition of Premises for
purposes of the Lease shall be amended to delete Suite 230 (the “Prior
Premises”) and to include Suite 200, 2700 North Military Trail, in the Project
(the “Relocation Space”), which is depicted in the sketch attached to this
Amendment as EXHIBIT “A” and made a part of this Amendment. On or before the
Relocation Date, Tenant shall surrender broom-clean possession of the Prior
Premises. The Rentable Floor Area of the Relocation Space is conclusively deemed
for all purposes under this Amendment and the Lease to be 6,803 square feet. All
other terms of the Lease based on the Rentable Floor Area of the Premises shall
be adjusted accordingly. This square footage figure includes an add-on factor
for common areas in the Building and has been agreed upon by the parties as
final and correct and is not subject to challenge or dispute by either party.
From and after the Relocation Date, whenever the term Premises is used in the
Lease or this Amendment it shall include only the Relocation Space.

4.1                Continuing Liability. Tenant shall remain liable for all rent
and other amounts owed under the Lease for the Prior Premises through the
Relocation Date and shall pay such amounts as they come due. Without limiting
the generality of the foregoing, Tenant shall be responsible for any and all
charges due under the Lease which accrue or are billed after the Relocation Date
for the Prior Premises and relate to the period prior to and including the
Relocation Date, such as additional rent for Operating Costs for the year in
which the Relocation Date occurs in excess of the amounts previously paid by
Tenant on account of Operating Costs for that year, which additional Operating
Costs shall be billed after the actual Operating Costs for the year in which the
Relocation Date occurs are finally determined.

4.2                      Relocation Date. The “Relocation Date” shall mean the
earlier to occur of the date Tenant occupies any portion of the Relocation Space
for the conduct of its business or the date Landlord delivers the Relocation
Space to Tenant with the Tenant Improvements substantially completed.
Substantial completion shall be deemed to have occurred on the date on which the
Tenant Improvements have been substantially completed so that Tenant may use the
Relocation Space for its intended purpose, notwithstanding that minor punch list
items or insubstantial details concerning construction, decoration, or
mechanical adjustment remain to be performed.

1

 



5.                   Base Rent. The Base Rent effective as of the Relocation
Date shall be:

Period Rate P/S/F Per Annum Monthly Base Rent Period Base Rent Months 1 – 12
$17.00 $9,637.58 $115,651.00* Months 13 – 24 $17.51 $9,926.71 $119,120.53 Months
25 – 36 $18.04 $10,227.18 $122,726.12 Months 37 – 48 $18.58 $10,553.31
$126,399.74 Months 49 – 60 $19.14 $10,850.79 $130,209.42 Months 61 – 63 $19.71
$11,173.93 $  33,521.79        

*Provided that Tenant is not in default of the Lease beyond any applicable grace
period at any time during the abatement period, Tenant shall have a Rent credit
in the amount of the Base Rent owed for the first three full calendar months
following the Relocation Date, which credit shall be applied to the installments
of Base Rent due for those months. Accordingly, if the Relocation Date occurs on
a day other than the first day of the month, the prorated Rent for the first
partial month of the Lease Term shall be due on the Relocation Date and the rent
abatement period shall commence on the first day of the first full calendar
month of the Lease Term following the Relocation Date and shall expire on the
last day of the third full calendar month of the Lease Term following the
Relocation Date. Tenant shall remain liable for all additional rent owed under
the Lease during the rent abatement period, such as, but not limited to,
Tenant’s Allocated Share of Operating Costs. The abatement of Base Rent provided
for herein (“Free Rent”) is conditioned upon Tenant’s full and timely
performance of all of its obligations under the Lease. At any time during the
Lease Term, if Tenant is in default under the Lease beyond any applicable grace
period provided therefor, then the abatement of Base Rent provided for herein
shall immediately become void, and Tenant shall promptly pay to Landlord, in
addition to all other amounts due to Landlord under the Lease, the full amount
of all Base Rent herein abated.

Base Rent amounts do not include applicable sales tax.

 

6.                   Allocated Share. As of the Relocation Date, Tenant's
Allocated Share shall be increased to 2.81%.

7.                   Prepaid Rent. Upon execution of this Amendment by Tenant,
Tenant shall deliver to Landlord the sum of $17,235.90 (Base Rent, Operating
Costs and sales tax for the Relocation Space for the first month of the Lease
Term following the Relocation Date for which rent is due and not abated, and
rent and sales tax for the first month for the Temporary Space).

8.                   Parking. Effective as of the Relocation Date, Tenant shall
be entitled to 24 Unreserved Parking Spaces.

9.                   Security Deposit. Upon execution of this Amendment by
Tenant, Tenant shall deliver to Landlord the sum of $47,768.68 as an additional
Security Deposit to be held by Landlord in accordance with the provisions of
Article 22 of the Lease, for a total of $55,003.29 (last month’s gross rent of
$17,296.63, plus applicable sales tax in the amount of $1,037.80, multiplied by
3 = $55,003.29, less current Security Deposit of $7,234.61 = $47,768.68). If
Tenant fully and faithfully complies with all of the terms, covenants, and
conditions of the Lease during the 15-month period following the Relocation
Date, and if Tenant’s financial condition is equal to or better than its
financial condition on the Date of this Amendment, then upon Tenant’s written
request, one-third of the Security Deposit shall be returned to Tenant by
Landlord; provided that, in no event shall the remaining Security Deposit amount
be less than $36,668.86 at the time of the reduction.

10.                Construction of Relocation Space/Tenant Improvements.

10.1                  Definitions. “Tenant Improvements” shall mean the work
described on the attached EXHIBIT “B” and the approved space plan (the “Space
Plan”) dated October 6, 2013 and detailed in the construction plans prepared by
Landlord’s architect, if any (the “Plans”). All changes or additions to the
Tenant Improvements listed on Schedule 1 shall be considered a “change” under
the Changes paragraph below.

2

 



10.2                  “Plans” shall mean the construction plans and
specifications for the improvements to the Premises based on the approved space
plan. Tenant will cooperate fully with Landlord and Landlord’s architect and
engineer to facilitate the preparation of the construction Plans. Tenant will
respond promptly to any requests for information submitted by Landlord and
Landlord’s architect and engineer. Upon request by Landlord, Tenant will meet
promptly with Landlord’s architect and engineer to review and discuss the
construction Plans. Promptly following the completion of the Plans, Landlord
shall cause the Plans to be delivered to Tenant for Tenant’s written approval.
Tenant’s approval of the Plans shall not be unreasonably withheld. Tenant must
notify Landlord of its approval or disapproval of the Plans within five business
days of Landlord’s delivery thereof to Tenant. Tenant’s failure to respond to
Landlord’s submission of the Plans within the five business-day period shall
constitute a Delay as defined below.

10.3            Contractor. Landlord shall, in its sole discretion, select a
general contractor to perform the Tenant Improvements, at Landlord’s sole cost
and expense. Other than as set forth in the preceding sentence, Landlord has
made no representation or promise as to the condition of the Relocation Space.
Tenant has inspected the Relocation Space and is fully familiar with the
physical condition of the Relocation Space, and shall, on completion of the
Tenant Improvements, accept the Relocation Space in its then existing “as-is,”
“where-is” condition. Landlord warrants that the Tenant Improvements shall be
free from defects in materials and workmanship for a period of one year from the
Relocation Date. Landlord shall correct any defects reported to it within the
one year warranty period. Landlord has made no other warranty, express or
implied, or representation as to fitness or suitability. Except under the
express warranty provided in this paragraph, Landlord shall not be liable for
any latent or patent defect in the Relocation Space. Subject to the provisions
of Section 7.3 in the Lease, Landlord shall be responsible to repair all damage
caused to the Premises (but not to Tenant’s personal property located therein)
arising from defective conditions within the Building, roof, and electrical,
plumbing and HVAC systems.

10.4                  Building Standard/Conflicts. All of the Tenant
Improvements to be performed by Landlord shall incorporate Building standard
materials, provided that, Landlord shall have the right to make reasonable
substitutions. No allowance or credit shall be granted for any unused materials
or any portion of the Tenant Improvements which is waived by Tenant. In the case
of any conflict between the Tenant Improvements described in this Amendment and
those shown in the Plans, the Plans shall control. Tenant acknowledges and
agrees that Landlord shall have no obligation to perform any Tenant Improvements
in the Relocation Space except for the Tenant Improvements expressly set forth
in this Amendment and in the Plans.

10.5                  Changes. Tenant shall have the right to make changes in
the Tenant Improvements by submitting to Landlord written requests for changes
and shall pay to Landlord the Work Cost for any such changes upon receipt of
notice from Landlord as to the amount. Such payments by Tenant to Landlord shall
not be considered additional rent. For purposes of changes, the terms “Work
Cost” shall mean the aggregate of (i) engineering and architectural fees for the
changes, plus (ii) filing fees, permit costs, governmental testing, and
requirements of applicable law and governmental authorities incurred for or
necessitated by the changes, including costs of compliance with the ADA
resulting from the changes, plus (iii) the actual cost of the changes charged by
the general contractor, plus (v) 5% of the total actual costs of the applicable
Tenant Improvements representing Landlord’s fee for overhead and supervision.

10.6                  Tenant Delays. If Landlord or the general contractor is
delayed in substantially completing the Tenant Improvements as a result of the
occurrence of any Tenant Delay (as hereafter defined), then, for purposes of
determining the Relocation Date, the date of substantial completion shall be
deemed to be the day that the Tenant Improvements would have been substantially
completed absent any Tenant Delay(s). For purposes of this provision each of the
following shall constitute a “Tenant Delay”:

10.6.1       the time in excess of four months that the Contractor estimates it
will take to construct the Tenant Improvements in accordance with the Plans if
the delay is caused directly or indirectly by Tenant; or

10.6.2       performance by Tenant or a person or entity employed by Tenant in
the completion of any work not included in the Tenant Improvements; or

3

 



10.6.3       any delay resulting from Tenant's having taken possession of the
Relocation Space for any reason before substantial completion of the Tenant
Improvements; or

10.6.4       Tenant's request for additional bidding or rebidding of the cost of
all or a portion of the Tenant Improvements; or

10.6.5       any error in the Plans or other documents caused by Tenant, or its
employees, agents, independent contractors, or consultants; or

10.6.6       any other delay chargeable to Tenant, or its employees, agents,
independent contractors, or consultants.

10.7                  Additional Work. Landlord shall, at Tenant’s expense,
re-paint the walls of the Premises selected by Tenant and marked with an “x” on
Schedule 1.1 attached hereto with dry erase whiteboard paint. The walls will be
painted above the chair rail, or in the case of no chair rail, above chair rail
height. Tenant shall pay to Landlord upon execution of this Amendment the sum of
$8,500.00 in full payment to Landlord for all costs of such painting. Such
payment by Tenant shall not be considered additional rent.

10.8                  Additional Space and Work Not Covered. This Section shall
not apply to any additional space added to the original Relocation Space at any
time after the Date of this Amendment, whether under any options under the Lease
or otherwise, or to any portion of the original Relocation Space or any
additions to the original Relocation Space in the event of a renewal or
extension of the initial Lease Term, whether under any options under the Lease
or otherwise, unless expressly so provided in the Lease or an amendment to the
Lease. Tenant shall perform all work not shown on Schedule I and the Plans at
its sole expense.

10.9            Ongoing Work. Tenant acknowledges that Landlord will be
performing the Tenant Improvements while Tenant is in possession of the
Relocation Space. Accordingly, Tenant agrees to the following: (a) Landlord
shall not be liable for, and Tenant shall have no claims against Landlord as to,
any damages, costs, or expenses whatsoever relating in any way to the
prosecution of the work while the Tenant is in occupancy of the Relocation
Space, including, but not limited to, any alleged consequential, special, or
punitive damages, or loss of use or business interruption damages of any kind,
and no entry or activity by Landlord or performance of any work shall be deemed
to be a constructive or actual eviction, and (b) Tenant will not delay, hamper,
or impede in any manner the performance of the work, and at all times, Tenant
shall grant access to the Relocation Space to Landlord, its employees, agents,
and contractors relating to Landlord’s performance of the Tenant Improvements in
the Relocation Space, and (c) no delay in completion of any Tenant Improvements
described above shall affect or delay Tenant’s obligations to pay rent as and
when set forth in this Amendment. Without limiting Tenant’s obligations, Tenant
will relocate personnel from portions of the Relocations Space where work is
being performed and will otherwise accommodate all requests of Landlord and its
employees, agents, and contractors relating to prosecution of the work.

11.                Temporary Space. From and after the Date of this Amendment,
as an accommodation to Tenant, Tenant may occupy, on a temporary basis, Suite
210, 2650 North Military Trail, in the Project, containing approximately 1,351
rentable square feet of space as depicted on EXHIBIT “C” (the “Temporary Space”)
through the Relocation Date. Landlord has made no representation or promise as
to the condition of the Temporary Space. Landlord shall not perform any
alterations, additions, or improvements in order to make the Temporary Space
suitable for Tenant. Tenant shall accept the Temporary Space “as-is, where-is,”
and “with all faults,” without any warranty, express or implied, or
representation as to fitness or suitability. Landlord shall not be liable for
any latent or patent defect in the Temporary Space. Tenant shall pay rent in the
amount of $500.00 per month for the Temporary Space. Except as otherwise
provided in this article, Tenant’s occupancy and use of the Temporary Space
shall be under all of the applicable provisions of the Lease. Tenant shall
surrender broom clean possession of the Temporary Space to Landlord on or before
the Relocation Date. If Tenant shall fail timely to vacate and surrender the
Temporary Space, then, in addition to Landlord’s right to regain possession of
the Temporary Space as provided in the Default article of the Lease, Tenant
shall pay to Landlord, as liquidated damages, for each month or portion thereof
during which Tenant continues to occupy the Temporary Space after the
Commencement Date, a sum equal to $4,090.15 ($36.33 per rentable square foot per
annum), plus applicable sales tax, it being agreed that the damage to Landlord
resulting from the failure by Tenant to timely vacate and surrender the
Temporary Space will be substantial and will be impossible of accurate
measurement. Landlord may exhibit the Temporary Space to prospective tenants
during Normal Business Hours. Tenant may not assign any of its rights as to, or
sublet, the Temporary Space.

4

 



12.                No Further Extension or Cancellation. Tenant acknowledges
that the Lease contains no further rights to extend or renew the Lease Term, or
to terminate the Lease early (any of which rights are hereby expressly deleted),
and that Tenant possesses no other rights to occupy the Premises beyond the date
through which the Lease Term has been extended in this Amendment, and any such
rights are hereby waived, void and of no further force or effect.

13.                Ratification. Except as modified by this Amendment, the Lease
shall remain otherwise unmodified and in full force and effect and the parties
ratify and confirm the terms of the Lease as modified by this Amendment. The
Lease, as amended, contains the entire agreement between Landlord and Tenant as
to the Premises, and there are no other agreements, oral or written, between
Landlord and Tenant relating to the Premises. Tenant certifies: (a) that it has
no offsets, defenses, or claims as to its obligations under the Lease; (b) that
there are no defaults existing under the Lease on the part of either Landlord or
Tenant; and (c) there is no existing basis for Tenant to terminate the Lease.
All future references to the Lease shall mean the Lease as modified by any and
all prior amendments and by this Amendment.

14.                Broker. Tenant represents and warrants that it neither
consulted nor negotiated with any broker or finder regarding the Premises,
except Merin Hunter Codman, Inc. (“Landlord’s Broker”), who shall be paid by
Landlord pursuant to a separate written agreement, provided that neither the
foregoing nor anything else in the Lease is intended, or shall be construed,
grant such Brokers any rights under the Lease or make them third party
beneficiaries hereof. Tenant shall indemnify, defend, and hold Landlord harmless
from and against any claims for commissions from any real estate broker other
than the Landlord’s Broker with whom it has dealt in connection with this
Amendment. The terms of this Article shall survive the expiration or earlier
termination of the Lease.

15.                Miscellaneous Provisions. Submission of this Amendment by
Landlord is not an offer to enter into this Amendment but rather a solicitation
for such an offer by Tenant. Landlord shall not be bound by this Amendment until
Landlord has executed it and delivered it to Tenant. This Amendment constitutes
the final agreement between the parties. It is the complete and exclusive
expression of the parties’ agreement on the matters contained in this Amendment.
All prior and contemporaneous negotiations and agreements between the parties on
the matters contained in this Amendment are expressly merged into and superseded
by this Amendment. The provisions of this Amendment may not be explained,
supplemented, or qualified through evidence of trade usage or a prior course of
dealings. In entering into this Amendment, neither party has relied upon any
statement, representation, warranty, or agreement of the other party except for
those expressly contained in this Amendment. The parties waive and release all
claims and causes of action for fraud in the inducement or procurement of this
Amendment it being their intent that this Amendment is incontestable on account
of any claim of fraud, or for any other reason. The parties may amend this
Amendment only by a written agreement of the parties that identifies itself as
an amendment to this Amendment or the Lease. The parties may execute this
Amendment in multiple counterparts, each of which constitutes an original, and
all of which, collectively, constitute only one agreement. The signatures of all
of the parties need not appear on the same counterpart, and delivery of an
executed counterpart signature page by facsimile or in PDF format is as
effective as executing and delivering this Amendment in the presence of the
other parties to this Amendment. This Amendment is effective upon delivery of
one executed counterpart from each party to the other parties. In proving this
Amendment, a party must produce or account only for the executed counterpart of
the party to be charged. Whenever placed before one or more items, the words
“include,” “includes,” and “including” shall mean considered as part of a larger
group, and not limited to the item(s) recited. Each party has reviewed this
Amendment and all of its terms with legal counsel, or had an opportunity to
review this Amendment with legal counsel, and is not relying on any
representations made to him by any other person concerning the effect of this
Amendment. This Amendment shall be interpreted without regard to any presumption
or rule requiring construction against the party causing this Amendment to be
drafted. No inference shall be drawn from the modification or deletion of
versions of the provisions of this Amendment contained in any drafts exchanged
between the parties before execution of the final version of this Amendment that
would be inconsistent in any way with the construction or interpretation that
would be appropriate if the prior drafts had never existed.

5

 



IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the Date of this Amendment.

WITNESSES:

 

 

____________________________

Signature of Witness 1

____________________________

Print name of Witness 1

____________________________

Signature of Witness 2

____________________________

Print name of Witness 2

LANDLORD:

FOUNTAIN SQUARE ACQUISITION COMPANY LLC, a Delaware limited liability company

 

 

 

By: ____________________________________

Name: _________________________________

Title: __________________________________

 

 

Date Executed: _______________________________

 

 

 

____________________________

Signature of Witness 1

 

____________________________

Print name of Witness 1

 

____________________________

Signature of Witness 2

 

____________________________

Print name of Witness 2

 

TENANT:

 

FLEXSHOPPER, LLC, a North Carolina limited liability company

 

 

 

By: _________________________________________

Name: ______________________________________

Title: _______________________________________

 

 

Date Executed: _______________________________

 

 

 



6

 

 

EXHIBIT “A”

RELOCATION SPACE

 

[image_001.jpg] 

 





7

 

 

exhibit “b”

space plan

 [image_002.jpg]





8

 

 

SCHEDULE 1

tenant improvements

 

Landlord shall build out the Premises using Building standard materials in
accordance with the Space Plan, including: new bathroom per plan, renovation of
the existing bathroom, new upper/lower cabinets in the existing break room, new
carpet/vinyl throughout the Premises, construction of walls per Space Plan and
paint all walls within the Premises.

 

 



9

 

 

SCHEDULE 1.1

[image_005.jpg]

 

 



10

 

 

EXHIBIT “C”

TEMPORARY SPACE

 

 

[image_006.jpg]


 

REAFFIRMATION AND MODIFICATION OF GUARANTY

 

The undersigned Guarantor joins in the execution of the First Amendment to Lease
Agreement to which this agreement is attached and specifically agrees as
follows:

The undersigned Guarantor acknowledges that he has read and agrees to be bound
by all of the terms of the First Amendment to Lease Agreement.

The undersigned Guarantor represents and warrants that he has no claims,
offsets, or defenses whatsoever as to any of his obligations under the Guaranty
executed by him in connection with the Lease.

The undersigned Guarantor restates, reaffirms, and confirms all of the terms and
provisions of the Guaranty, including, but not limited to, all of the
representations and warranties set forth in the Guaranty, all of which shall
remain unmodified and in full force and effect, except that the Guaranty shall
now include all amounts which may become due Landlord under the Lease, as
modified by the First Amendment to Lease Agreement. The undersigned Guarantor
guaranties payment of all such amounts in the manner and under the terms of the
Guaranty.

LANDLORD AND GUARANTOR KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM INVOLVING ANY MATTER WHATSOEVER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE GUARANTY AND THE LEASE

 

WITNESSES:

 

 

____________________________

Signature of Witness 1

 

____________________________

Print name of Witness 1

 

____________________________

Signature of Witness 2

 

____________________________

Print name of Witness 2

 

 

FLEXSHOPPER, INC., a Delaware corporation, f/k/a ANCHOR FUNDING SERVICES, INC.

 

 

By:____________________________________________

Name:_________________________________________

Title:__________________________________________

 

[CORPORATE SEAL]

 

Guarantor’s Address:

_____________________________________________

_____________________________________________

 

Date:_________________________________________

 

 



11

 

 

LIMITED LIABILITY COMPANY RESOLUTIONS

The undersigned Manager of FLEXSHOPPER, LLC, a North Carolina limited liability
company (the “Company”) , hereby certifies that the following is a true and
correct copy of Resolutions adopted at a duly called meeting of the Members and
Managers of the Company held on _________________, 2013, at which a quorum of
Members and Managers were present and voting throughout:

“BE IT RESOLVED that this Company enter into a First Amendment to Lease
Agreement with FOUNTAIN SQUARE ACQUISITION COMPANY LLC, a Delaware limited
liability company (‘Landlord’) for space in Fountain Square, 2600 North Military
Trail, Boca Raton, Florida 33410.

“BE IT FURTHER RESOLVED that the Manager or Managing Member or any other member
of this Company, acting singly or together, be and hereby is and are authorized
and directed to negotiate the specific terms and conditions of the Amendment and
the Rent and charges in connection therewith and to execute and deliver on
behalf of this Company the Amendment, security agreements, financing statements,
certificates, estoppels, subordination, attornment, and non-disturbance
agreements, and such other documents as may be necessary or required by Landlord
with respect to the Amendment.

“BE IT FURTHER RESOLVED, that the foregoing Resolutions are in conformity with
the Articles of Organization and the Regulations of the Company, and are within
its powers. The authority given under these Resolutions shall be deemed
retroactive to the extent necessary or convenient for the full effectuation of
these Resolutions. In such event, all acts performed prior to the adoption of
these Resolutions, but which are necessary or convenient for the full
effectuation of these Resolutions, are hereby ratified, adopted, and affirmed.
The authority conferred by these Resolutions shall continue in full force and
effect until actual written notice of revocation of these Resolutions shall have
been received by the Landlord.”

I FURTHER CERTIFY (i) that the above Resolutions were duly and regularly enacted
at a meeting of the Members and Managers called for that purpose and held in
accordance with the Articles of Organization and Regulations of the Company and
the statutes of the State of North Carolina; (ii) that the Members and Managers
of the Company have full power and authority to bind the Company pursuant
thereto; and (iii) that the Resolutions are in full force and effect and have
not been altered, modified, or rescinded in any way.

IN WITNESS WHEREOF, I have affixed my name as ________________ of the Company,
and have affixed the seal of the Company this ____ day of _________________,
2013.

 

___________________________________________

 

 

 

 



12
 

